DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1. 	Claim(s) 1-14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
1.1.	Claim 1 recites the limitation “at least one peripheral circuit(s)” (line 4), and it is unclear to determine whether said limitation refers to a plurality of “peripheral circuit(s)” because the “(s)” at the end of claim-word “circuit” contradicts the singularity of claim-language relative to “at least one”. In addition, in order to apply prior art in the rejection below, the examiner interprets the aforesaid limitations as being only one-peripheral-circuit.
1.2.	Claim further 1 recites the limitation “at least one device array circuit(s)” (line 6), and it is unclear to determine whether said limitation refers to a plurality of “device array(s)” because the “(s)” at the end of claim-word “array” contradicts the singularity of claim-language relative to “at least one”. In addition, in order to apply prior art in the rejection below, the examiner interprets the aforesaid limitations as being only one-device-array.
1.3. 	Claim 1 further recites the limitations “the peripheral circuit units” in lines 8, “the edge row or/and edge column” in lines 11-12, and “the corresponding peripheral circuit units” in lines 13.  There is insufficient antecedent basis for this limitation in the claim.
1.4.	Claim 1 further recites the limitation “a peripheral circuit” (line 14), and it is unclear to determine whether said limitation refers to the limitation “at least one peripheral circuit(s)” (line 6) of claim-1, or, if it is a new limitation. In addition, in order to apply prior art in the rejection below, the examiner interprets the aforesaid limitations as being the same.
1.5.	Furthermore, claims 2-15 are also rejected because they further limit and depend on claim 1.


2. 	Claim(s) 3 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
2.1.	Claim 3 recites the limitation “a signal enable signal SE” (line 2), and it is unclear to determine whether said limitation refers to the limitation “shift enable signal SE” (line 4) because they have the same acronym “SE”, or, if it is a new limitation.


3. 	Claim(s) 7-9 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
3.1.	Claim 7 recites the limitation “an output Q of the plurality of first edge-triggered flip-flop registers” (line 7-8), and it is unclear to determine whether said limitation refers to the limitation “an output Q of the plurality of first edge-triggered flip-flop registers” (line 36-37) of claim 2, or, if it is a new limitation.
3.2.	Furthermore, claims 8 and 9 are also further rejected because they further limit and depend on claim 7.



4. 	Claim(s) 11-14 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
4.1. 	Claim 11 further recites the limitations “the projection of the peripheral circuit unit” in line 7, and “the projection of its corresponding DUT” in line 8.  There is insufficient antecedent basis for this limitation in the claim. 
4.2.	Furthermore, claims 12-14 are rejected as well because they further limit and depend on claim 11.

Examiner’s Note
5.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by OUYANG et al. (Pub. No.: US 2015/0212144 hereinafter mentioned “Ouyang”).

As per claim 1,  Ouyang discloses:
An addressable test chip (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use. However, see Fig. 6 and [0034]) comprising: 
a plurality of test pads (Fig. 7, see the pads SF, SS, GF, GL, DF, DL, and BF. Also see [0037]); 
a plurality of devices under test DUTs (Fig. 7, the DUTs of the DUT array. Also see [0046] and [0037]); and 
at least one peripheral circuit(s) (Fig. 7, any of the switching-circuit for each of the addressing-circuits. Also see [0037] and [0046]); 
wherein: 
the DUTs are divided into at least one device array(s) (Fig. 7, see any of the DUT arrays. Also see [0045]-[0046] and [0037]); 
the peripheral circuit is configured to select several DUTs among the device array to be test through the on-state or off-state of the peripheral circuit units (Fig. 7, see the switches of any of the switching-circuit for each of the addressing-circuits. Also see [0037] and [0046]); 
the peripheral circuit (Fig. 7, any of the switching-circuit for each of the addressing-circuits. Also [0037] and [0046]) is designed according to the DUTs (Fig. 7, the DUTs of the DUT array. Also see [0046] and [0037]) in the edge row or/and edge column of the device array (Fig. 6, see the rows and/or columns of the DUT array. Also see [0034] and [0046]), comprising: 
in the peripheral circuit area, configure the corresponding peripheral circuit unit (Fig. 7, see any if the the switches of any of the switching-circuit for each of the addressing-circuits. Also see [0037] and [0046]) for each DUT (Fig. 7, any of the corresponding of the DUTs of the DUT array. Also see [0046] and [0037]) in the edge row or/and edge column of the device array (Fig. 6, see the rows and/or columns of the DUT array. Also see [0034] and [0046]), and place the peripheral circuit units (Fig. 7, see the switches of any of the switching-circuit for each of the addressing-circuits. Also see [0037] and [0046]), 
connect the DUTs of the device array (Fig. 7, the DUTs of the DUT array. Also see [0046] and [0037]) and the corresponding peripheral circuit units (Fig. 7, see the switches of any of the switching-circuit for each of the addressing-circuits. Also see [0037] and [0046]) through a wiring to form a peripheral circuit (Fig. 6, see the connecting-wires 12 and/or connecting-circuits 10, which connect to the peripheral-circuit/switching-circuit for each addressing-circuit. Also see [0034] and [0046]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claim(s) 15 are/is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang in view of Kim et al. (Pub. No.: US 2008/0175080 hereinafter mentioned as “Kim”).

As per claim 15,  Ouyang discloses the addressable test chip of claim 1 as described above but does explicitly the system comprising:
a probe card;
a test apparatus; and
a test path coupling the addressable test chip with the test apparatus through the probe card. 
However, Kim further discloses:
a probe card (see [0089]);
a test apparatus (see [0089] and [0113]); and
a test path coupling (Fig. 5, see test path. Also see [0036]-[0044])  the addressable test chip (see [0102] and [0113]) with the test apparatus through the probe card (see [0089] and [0113]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “the system comprising: a probe card; a test apparatus; and a test path coupling the addressable test chip with the test apparatus through the probe card” disclosed by Kim into Ouyang, with the motivation and expected benefit related to improving the testing system and method by facilitating “simultaneously test a plurality of chips” (Kim, Paragraph [0022]), and also by detecting “whether the semiconductor device is operating normally” (Kim, Paragraph [0028]).
	Furthermore, Ouyang states that “Although specific embodiments have been
described above in detail, the description is merely for purposes of illustration. It should be appreciated, therefore, that many aspects described above are not intended as required or essential elements unless explicitly stated otherwise. Various modifications of, and equivalent acts corresponding to, the disclosed aspects of the exemplary embodiments, in addition to those described above, can be made by a person of ordinary skill in the art” (Ouyang, Paragraph [0059]).

Allowable Subject Matter
8.	Claims 2-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if also rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	The following is an examiner's statement of reasons why said claims would be allowable: 
	
10. 	Regarding claim 2, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
an address register including: 
a plurality of edge-triggered flip-flop registers a plurality of first edge-triggered flip-flop registers configured to receive address signals, a plurality of second edge-triggered flip-flop registers configured to receive mode control signals, and a plurality of third edge-triggered flip-flop registers configured to receive auxiliary data;
one or more counter logics including a first counter logic; 
at least one shifter logic; 
at least two multiplexers including a first multiplexer and a second multiplexer;
at least one selective addressing module configured to: 
determine whether a current address belongs to an address area to be addressed; 
in a case that the current address belongs to the address area to be addressed, update the current address to next address (address+1) and output the next address signal into the second multiplexer; 
in a case that the current address belongs to an address area that does not need addressing, skip the address area and output a starting address signal of a next address area to be addressed as next address into the second multiplexer;  
input ports including a reset signal RST, a clock signal CLK, a shift enable signal SE, and a shift data input signal SI; 
output ports including an address signals ADDR and a code mode signal GB; wherein: 
an input D of the plurality of edge-triggered flip-flop registers is coupled to a data output of the first multiplexer;
an input R of the plurality of edge-triggered flip-flop registers is coupled to a reset (RST) pad of the address register;
an input CK of the plurality of edge-triggered flip-flop registers is coupled to a clock (CLK) pad of the address register; 
an output Q of the several first edge-triggered flip-flop registers is further coupled to an address (ADDR) pad of the address register; 
an output Q of the several second edge-triggered flip-flop registers is further coupled to a code mode (GB) pad of the address register; 
inputs of the at least one shifter logic are coupled to an output Q of the plurality of edge-triggered flip-flop registers and a shift data input signal SI; 
an input of the first counter logic is coupled to an output Q of the plurality of first edge-triggered flip-flop registers; 
an input of the selective addressing modular is coupled to an output Q of the plurality of first and third edge-triggered flip-flop registers; 
the inputs of the second multiplexer are coupled to an output Q of the plurality of second edge-triggered flip-flop registers, an output of the first counter logic and an output of the selective addressing modular; and
the inputs of the first multiplexer are coupled to the shift enable signal SE, an output of the second multiplexer and an output of the shifter logic. 
	
11.	Claims 3-10 would be allowed if overcoming the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action above due to the fact that they are further limiting and depending on claim 2.

12. 	Regarding claim 11, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein the peripheral circuit is designed according to the DUTs in the edge row or/and edge column of the device array, further comprising: 
the row direction of an edge row or the column direction of the edge column is defined as X direction, and the peripheral circuit units to be placed meet the conditions comprising: 
the first condition: the projection of the peripheral circuit unit and the projection of its corresponding DUT overlap in the X direction; 
the second condition: there is no overlap in the X direction of the projection of peripheral circuit units in the same row or column; 
the third condition: the peripheral circuit unit are placed within the peripheral circuit area. 

13.	Claims 12-14 would be allowed if overcoming the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action above due to the fact that they are further limiting and depending on claim 11.

14.	The prior art of record, alone or in combination, does not discloses or suggest the above underlined limitations.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the allowable subject matter. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements and data processing to achieve the features of the allowable subject matter.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867